Title: To Alexander Hamilton from Rufus King, 9 March 1799
From: King, Rufus
To: Hamilton, Alexander



London March 9. 1799
Dear sir,
By Mr. Erskine whom I have introduced to you, I send you a Copy of the famous Map of So. america that Fayden has lately engraved: it is a fac simile of the Spanish Map so carefully concealed at Madrid.
Fayden is employed in another Map upon the same scale of the Spanish Territories north of the Isthmus; it will be less accurate and authentic; but such as it is it will supply a desideratum. I am from many considerations restrained from saying what ought to be said, and must not be delayed, respecting this important Country. I am entirely convinced if it and its resources are not for us that they will speedily be against us.
Spain and Portugal are completely in check, and the game may be terminated with them at the pleasure of France: the next step is plain and will be by and by unavoidable. What do we expect what without infatuation can we expect of France? Why then any further Reserves?
Yours Truly

R.K.

